            Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

NEW LIFE SOUTH COAST CHURCH,                   )
                                               )
                Plaintiff,                     )
        v.                                     )
                                               )
CHARLIE BAKER, Governor of the                 )
Commonwealth of Massachusetts, in his official )      Case No.: 1:21-cv-10765
and personal capacities; MICHAEL FLANAGAN, )
Director of the Massachusetts Department of    )      COMPLAINT FOR DECLARATORY,
Labor Standards, in his official and personal  )      INJUNCTIVE, AND LEGAL RELIEF
capacities; the CITY OF NEW BEDFORD;           )
JONATHAN F. MITCHELL, Mayor of the City )             DEMAND FOR JURY TRIAL
of New Bedford, in his official and personal   )
capacities; DAMON CHAPLIN, Director of the )
City of New Bedford Health Department, in his )
official and personal capacities,              )
                                               )
                Defendants.                    )
                                               )


       Plaintiff New Life South Coast Church (“New Life” or “the Church”), by and through

counsel, brings this action to stop Governor Charlie Baker and other officials of the

Commonwealth of Massachusetts and the City of New Bedford (collectively, “Defendants”) from

violating its rights under the First Amendment to the United States Constitution, alleging:

                                 NATURE OF THE ACTION

       1.      This case concerns Massachusetts’ discriminatory and unlawful COVID-19-related

restrictions on places of worship. With COVID-19 cases falling and vaccines more widely

available, Massachusetts has decided to lift many COVID-19-related restrictions. Unfortunately,

Massachusetts continues to impose onerous restrictions on places of worship even as it loosens

restrictions on comparable commercial and leisure activities. Massachusetts’ decision to favor
            Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 2 of 19




business and leisure over religious exercise is a blatant violation of the First Amendment, and it is

causing severe harm to New Life.

       2.      In particular, Massachusetts’ phased COVID-19 reopening regulations, both as

drafted by the Commonwealth and as implemented by the City, single out places of worship for

differential and disfavored treatment. Under those regulations, restaurants, theaters, public transit,

and other places of public gathering have limited or no restrictions on capacity, beyond the

practical constraints of social distancing, while places of worship must follow more burdensome

capacity restrictions. In addition, the regulations single out places of worship for special disfavor

by barring “communal gatherings” before and after the religious service—a restriction that applies

to no other institution or activity, and that purports to regulate how Massachusetts citizens may

exercise religion.

       3.      Massachusetts’ regulations on places of worship are unlawful. The Supreme

Court’s recent opinion in Tandon v. Newsom makes clear that, where less onerous COVID-19-

related regulations suffice for comparable secular activities, those same regulations suffice for

religious activities. Massachusetts’ regulations fail this standard. The regulations make it easier

to meet at Applebee’s or an AMC theater than at New Life. This cannot stand.

       4.      The leadership and congregants of New Life wish to gather together to worship

God, encourage each other in their faith, and share that faith with others. Massachusetts’ unlawful

targeting of religious practice has significantly curtailed and continues to curtail New Life’s ability

to take those actions. New Life comes to this Court for relief.

                                 JURISDICTION AND VENUE

       5.      This civil rights action raises federal questions under the United States Constitution,

particularly the First Amendment, and the Civil Rights Act of 1871, 42 U.S.C. § 1983.
               Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 3 of 19




          6.      The Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1343.

          7.      This Court has authority to award the requested damages pursuant to 28 U.S.C.

§ 1343; the requested declaratory relief pursuant to 28 U.S.C. §§ 2201–02; the requested injunctive

relief pursuant to 28 U.S.C. § 1343 and Fed. R. Civ. P. 65; and costs and attorneys’ fees pursuant

to 42 U.S.C. § 1988.

          8.      Venue lies in this district because a substantial part of the events or omissions

giving rise to the claim occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                            PLAINTIFF

          9.      Plaintiff is New Life South Coast Church. The Church is a Christian house of

worship with its principal campus located in New Bedford, Massachusetts, and another campus

located in Fall River, Massachusetts.

                                           DEFENDANTS

          10.     Defendant Charlie Baker is the Governor of the Commonwealth of Massachusetts

and is sued in his official and personal capacities. Defendant Baker issued, otherwise directed

Defendant Flanagan to issue, and approved Defendant Flanagan’s issuance of, the

Commonwealth-wide policies and practices challenged herein.

          11.     Defendant Michael Flanagan is the Director of the Massachusetts Department of

Labor Standards and is sued in his official and personal capacities. Defendant Flanagan issued,

subject to the Governor’s approval, the Commonwealth-wide policies and practices challenged

herein.

          12.     Defendant City of New Bedford is a municipality located in the Commonwealth of

Massachusetts.
           Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 4 of 19




       13.     Defendant Jonathan F. Mitchell is Mayor of the City of New Bedford and is sued

in his official and personal capacities. As mayor, Defendant Mitchell oversees the City of New

Bedford Health Department.

       14.     Defendant Damon Chaplin is Director of the City of New Bedford Health

Department and is sued in his official and personal capacities. As Director of the City of New

Bedford Health Department, Defendant Chaplin enforces the Commonwealth-wide policies and

practices challenged herein.

       15.     The municipal policies and practices challenged herein are those of the City of New

Bedford.

                                 FACTUAL BACKGROUND

I.     New Life Responds to the COVID-19 Pandemic

       16.     New Life is a thriving, non-denominational Christian church in the charismatic

tradition with its principal campus in New Bedford, Massachusetts. Before the pandemic,

approximately 1,300 worshippers attended the Church’s two Sunday services.

       17.     New Life desires to be a blessing and not a burden to its community, and it has

proactively responded to community needs that stemmed from or arose during the COVID-19

pandemic with charitable gifts and assistance valued at over $122,000. For example, between both

its campuses, since the start of the COVID-19 pandemic: New Life’s food pantry has fed over

31,000 people and distributed over $3,000 in Christmas toys to local children; New Life has

provided over $30,000 in mortgage, rent, and utilities assistance to local families; New Life has

given almost $30,000 in gift cards for groceries to local families; New Life has provided almost

$23,000 in financial assistance to meet various daily needs of local families; New Life has

purchased over $2,000 in meals for the families of hospital workers; New Life has paid over $8,000
         Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 5 of 19




in funeral expenses for local families that have lost loved ones; and New Life has provided over

$3,000 in financial assistance to fire victims. New Life wants to continue to meet the needs—both

physical and spiritual—of the local community, and to do so without any hindrances that are

unnecessary to protect the community’s health and safety.

       18.    When the pandemic struck, New Life acted swiftly to protect both its members and

the New Bedford community. The Church has worked cooperatively with the City of New Bedford

to implement applicable guidelines, and in consultation with the City’s health inspector, the

Church has adopted an array of best practices. The Church asks all attendees to wear masks, has

signs regarding mask-wearing posted at the entrance to the Church, has masks available for those

who forget to bring one, and provides hand sanitizer throughout the Church. The Church has

removed chairs from the sanctuary to create at least six feet of separation between attendees and

seats together only members of an immediate household. The entire church building is cleaned

between services. The Church has added an overflow in the lobby and added a third service on

Saturday to operate at reduced capacity, and children’s classrooms are sanitized and operating at

reduced capacity.

       19.    During the summer of 2020, New Life went so far as to invite New Bedford Health

Director Damon Chaplin to review all of the Church’s COVID-19 preparation and response

procedures. In ensuing health inspections, New Bedford officials found that the Church exceeded

their expectations for COVID-19 preparedness and safety, with some stating that the Church’s

preparations were “above and beyond” what was expected.

       20.    New Life’s sanitation and social distancing measures have been effective. New

Life has never suffered a COVID-19 outbreak and, indeed, the Church is not aware of any cases

of virus transmission attributable to worship at the Church. And New Life remains committed to
           Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 6 of 19




observing social distancing, face covering, and sanitation requirements necessary to protect its

congregants’ health and the health of the wider New Bedford community.

II.    Massachusetts Favors Business and Leisure over Religious Exercise

       21.      On March 18, 2021, Governor Charlie Baker issued COVID-19 Order 66 (“Order

66”),1 which advanced the Commonwealth to Phase IV, Step 1 of COVID-19 reopening protocols

effective March 22, 2021. Like previously issued orders, Order 66 provides that certain enterprises

“may open [their] premises to workers . . . and the public” so long as they follow the Director of

Labor Standards’ “sector-specific COVID-19 workplace safety rules” (the “DLS Standards”).

       22.      Along with other “sectors,” the DLS Standards include a set of restrictions

applicable to “places of worship,” which are defined to include “all Places of Worship and

Religious Services, and all services and activities including regular and holiday services,

weddings, funerals, wakes, support group meetings, and other related gatherings.” 2 The DLS

Standards applicable to places of worship impose detailed capacity restrictions, social distancing

requirements, face covering requirements, restrictions on communal gathering and the provision

of food and drink, cleaning and disinfecting and hygiene protocols, and various other requirements.

                                      Capacity Limitations

       23.      The DLS Standards for places of worship impose the following capacity

limitations:

       Occupancy Limitations

       •     For indoor services, places of worship must monitor member entries and exits
             and limit occupancy at all times to the greater of the following:




1 Available at https://www.mass.gov/doc/covid-19-order-66/download.
2 Available at https://www.mass.gov/info-details/safety-standards-and-checklist-places-of-

worship.
           Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 7 of 19




             o   50% of the building’s maximum permitted occupancy as documented in its
                 occupancy permit on record with the municipal building department or
                 other municipal record holder

             o   Buildings for which no permitted occupancy limitation is on record may
                 allow 10 persons per 1,000 square feet of accessible space

             o   In any case, no enclosed space (e.g. a single room, basement) within the
                 building may exceed occupancy of 10 persons per 1,000 square feet

             o   All occupant counts and calculations shall include attendees but may
                 exclude staff, and other workers

       •     If feasible, places of worship are encouraged to arrange online sign-up for
             services in advance in order to monitor and limit the number of attendees

       24.       In contrast to the dual percentage and square-footage restrictions on capacity

imposed on places of worship, the DLS Standards impose no capacity limitations on restaurants 3

or many workplaces.4

       25.       The difference between places of worship and restaurants is particularly striking.

Restaurants may serve food, and patrons may take off their masks during meals and need not sit

with members of the same household. Places of worship may not serve food in connection with

services (though sacramental communion is permitted), worshippers must wear a mask while

participating in services, and worshippers are categorically prohibited from sitting with

worshippers who are not part of the same household. Despite these differences, restaurants have

no special capacity restrictions, subject only to a rule that each party is limited to a 90-minute meal

and each table to six diners.


3Available at https://www.mass.gov/info-details/safety-standards-and-checklist-restaurants.
4Available at https://www.mass.gov/info-details/reopening-mandatory-safety-standards-for-
workplaces. The general workplace standards superseded more particularized standards for
certain workplaces. The general standards contain no capacity limits, although some sector
specific standards still do (e.g., office spaces). Under both the old more particularized standards
and the new general standards manufacturing and laboratories have no capacity limits. See
https://www.mass.gov/info-details/safety-standards-and-checklist-manufacturing;
https://www.mass.gov/info-details/safety-standards-and-checklist-laboratories.
           Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 8 of 19




       26.       Other sectors have the same 50% capacity restriction as places of worship but no

square-footage restriction. For example, enclosed shopping mall common areas face a less onerous

capacity restriction of 50% of maximum permitted occupancy. 5 Cinemas and theaters with

occupancy permits on record have the same 50% cap and additional absolute caps at 250 and 500

persons.6 According to the regulations:

       •     Indoor movie theaters must monitor customer entries and exits and limit occupancy at
             all times to:

             o   50% of each individual theater or screening room’s maximum permitted occupancy
                 as documented in its occupancy permit on record with the municipal building
                 department or other municipal record holder and never more than 250 persons in a
                 single enclosed, indoor space

             o   Venues for which no permitted occupancy limitation is on record may allow up to
                 10 persons per 1,000 square feet of accessible space, and never more
                 than 250 persons in a single enclosed, indoor space

       •     Indoor and Outdoor Theaters and Performance venues must monitor customer entries
             and exits and limit occupancy at all times to:

             o   50% of the venue’s maximum permitted occupancy as documented in its occupancy
                 permit on record with the municipal building department or other municipal record
                 holder, but in no event shall the venue admit or host more than 500 persons

             o   Venues for which no permitted occupancy limitation is on record may allow up to
                 10 persons per 1,000 square feet of accessible space, and never more than 500
                 persons

       27.       Cinemas and theaters may also continue to serve food and drink, and customers

may remove their masks while eating and drinking. Unlike restaurants, there is no time limit.

       28.       In addition, under the DLS Standards, office spaces receive capacity restrictions

similar to those that apply to places of worship, but unlike places of worship, they may be entitled



5 Available at https://www.mass.gov/info-details/safety-standards-and-checklist-retail-
businesses.
6 Available at https://www.mass.gov/info-details/safety-standards-and-checklist-theaters-and-

performance-venues.
          Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 9 of 19




to an exemption, based on “public health or public safety considerations or where strict compliance

may interfere with the continued delivery of critical services.”7

       29.     Moreover, on information and belief, the DLS Standards—as written by the

Commonwealth and as implemented by the City—impose no capacity limitation on public

transportation, and unlike places of worship, public transportation is free to choose whether and

how to limit the capacity of its facilities and public-transport vehicles. The Massachusetts Bay

Transportation Authority website advisory on COVID-19 mitigation measures does not state that

it is abiding by, or required to abide by, any capacity limitations; instead, it “recommends traveling

outside peak travel times whenever possible,” and invites riders to “view real-time crowding”

information for many MBTA bus routes, as well as “[r]ecent crowding trends on the Red, Orange,

and Blue Lines.”8

                                Communal Gathering Prohibition

       30.     In addition to discriminatory capacity restrictions, the DLS Standards also impose

a unique restriction on places of worship: “Places of worship shall not have communal gathering

pre or post service (e.g., coffee hours or other food services).”

       31.     This restriction on communal gatherings applies to no other sector under the DLS

Standards. Instead, the DLS Standards specifically contemplate that gatherings will continue to

occur in the Commonwealth.9 In particular, the DLS Standards permit “indoor event[s]” at an

“event venue (e.g., hotels, private clubs, and space available for lease),” so long as such events are




7 Available at https://www.mass.gov/info-details/safety-standards-and-checklist-office-spaces.
8 Available at https://www.mbta.com/projects/crowding-information-riders.
9 Available at https://www.mass.gov/info-details/safety-standards-and-checklist-indoor-and-

outdoor-events.
           Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 10 of 19




limited to 100 persons.10 The DLS Standards expressly state that such events may take place at

restaurants and theaters.

          32.   Not only does the communal gathering restriction discriminate against places of

worship, it purports to regulate the religious conduct that may occur at a place of worship. The

restriction purports to regulate how Massachusetts citizens may exercise their religion by

forbidding certain religious conduct, including religious conduct central to many religious

traditions, and central to New Life’s religious exercise.

          33.   On April 27, 2021, the Commonwealth announced that it was proceeding to Phase

IV Step 2 for certain of its COVID-19 reopening protocols, effective May 10, 2021.11 Although

the Commonwealth further loosened certain restrictions, including those at certain large venues

like “ball parks” and “amusement parks,” it did not alter its restrictions on places of worship.

III.      Application of the Discriminatory and Unlawful Regulations Harms New Life

          34.   The City of New Bedford Health Department has notified New Life that it interprets

the DLS Standards to impose on each space of the Church’s building a capacity restriction of 10

persons per each 1,000 square feet. In other words, it has notified New Life that it does not

consider any space of the Church’s building—even the sanctuary—to be subject to the otherwise-

applicable (and, for New Life, more generous) capacity restriction of 50% of the occupancy on

record.

          35.   In particular, the City of New Bedford Health Department has notified New Life

that it interprets the DLS Standards to impose the following capacity restrictions on the following

rooms of the church building:


10 Id.
11 Available at https://www.mass.gov/news/baker-polito-administration-announces-plans-for-

continued-reopening.
         Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 11 of 19




 Room                    Dimensions               Square footage          Occupancy Limit
 Sanctuary               90 X 100                 9000                    90
 Green Room              24 X 10                  240                     2.40
 Small Conference        15 X 15                  225                     2.25
 Media Studio            11 X 14                  154                     1.54
 4th and 5th grade       28 X15                   420                     4.20
 Recreation Room         52 X 30                  1560                    15.60
 Cafeteria               64 X 60                  3840                    38.40
 Lobby                   120 X 75                 9000                    90
 Nursery                 35 X 24                  840                     8.4
 Total                                            25,279                  253

       36.     Under normal circumstances, the church building has the capacity to hold 680

people. Thus, the City and its officials have interpreted the DLS Standards effectively to impose

on New Life a capacity restriction of 37.2% of its normal permitted occupancy.

       37.     On March 26, 2021, through counsel, New Life sent a letter to New Bedford Mayor

Mitchell notifying him of the disparate treatment that these limitations place on the Church and

asking him to relax them, but the Church received no response.

       38.     On April 29, 2021, after the Supreme Court’s decision in Tandon v. Newsom, New

Life sent another letter by counsel to officials of both the Commonwealth and the City, explaining

how the Commonwealth’s regulations violate the First Amendment, but the Church received no

response.

       39.     Due to the DLS Standards, and the City of New Bedford’s enforcement of those

standards, New Life must limit attendance at its services to a smaller number of attendees than

would otherwise attend, burdening the Church’s exercise of religion. In particular, New Life

sincerely believes it must reach out to and accommodate as many people as possible so that they

might find new life in the Lord. But many who otherwise would worship and fellowship in person

at the Church have remained home, including on Easter Sunday.
          Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 12 of 19




        40.     Due to the DLS Standards, and the City of New Bedford’s enforcement of those

standards, leaders and congregants of New Life have been forced to attend separate services when

they otherwise could meet together, burdening the Church’s free exercise of religion.

        41.     Due to the DLS standards, and the City of New Bedford’s enforcement of those

standards, New Life has been prohibited from gathering for Christian fellowship and coffee after

services. Post-service fellowship gatherings are an important part of the Church’s overall worship

experience and exercise of religion. New Life believes that worship of God happens best in

communities, and that strong communities depend on both formal and informal gatherings. Post-

service fellowship and coffee times also facilitate meetings with, counsel for, and a deeper sense

of community between visitors, members, and the Church leadership. Due to the prohibition on

pre- and post-service gatherings, the Church has been prevented from engaging in this important

aspect of its free exercise of religion.

        42.     In sum, the capacity restrictions and communal gathering prohibition are more

onerous for New Life than those that would apply if it were a restaurant, particular workplace,

public transportation entity, shopping mall, theater, performance venue, or office space. The

restrictions unlawfully burden the Church’s free exercise of religion as well as the Church’s right

to freedom of speech and freedom of assembly.

                                   FIRST CAUSE OF ACTION

                      42 U.S.C. § 1983 - Violation of Free Exercise Clause

                                      (Against All Defendants)

        43.     New Life incorporates herein by reference each allegation contained in the

preceding paragraphs of this Complaint.
         Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 13 of 19




       44.     42 U.S.C. § 1983 provides a federal cause of action for violations of constitutional

rights when such violations occurred under the color of state law.

       45.     The First Amendment to the United States Constitution protects the “free exercise”

of religion, and this protection is applicable to the Commonwealth and its political subdivisions

through the Fourteenth Amendment to the United States Constitution.

       46.     Fundamental to the guarantee of free exercise of religion is the ability to gather and

worship. See W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 638 (1943) (“The very purpose

of a Bill of Rights was to withdraw certain subjects from the vicissitudes of political controversy,

to place them beyond the reach of majorities and officials and to establish them as legal principles

to be applied by the courts . . . [such as the] freedom of worship and assembly.”).

       47.     Even a pandemic does not excuse government from its obligation to respect the free

exercise of religion, and COVID-19 mitigation policies that impose uniquely heavy burdens on

places of worship—in other words, that are not neutral and generally applicable—are subject to

strict scrutiny “whenever they treat any comparable secular activity more favorably than religious

exercise.” Tandon v. Newsom, 141 S. Ct. 1294, 1296 (2021).

       48.     To withstand strict scrutiny, the government must demonstrate that the law furthers

“interests of the highest order” and is “narrowly tailored in pursuit of those interests.” Church of

Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 546 (1993). In the context of the COVID-

19 pandemic, “[w]here the government permits other activities to proceed with precautions, it must

show that the religious exercise at issue is more dangerous than those activities even when the

same precautions are applied. Otherwise, precautions that suffice for other activities suffice for

religious exercise too.” Tandon, 141 S. Ct. at 1297.
         Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 14 of 19




       49.     Defendants prohibit, under penalty of law, in-person religious services unless they

abide by the capacity restrictions set forth above, and have thus substantially burdened New Life’s

religious exercise.

       50.     Defendants’ restrictions treat many secular activities more favorably than religious

exercise at places of worship. For example, as more fully set forth above, restaurants operate with

no capacity restrictions, while cinemas and theaters may operate at 50% capacity. On the other

hand, under the City’s interpretation of the restrictions, places of worship like New Life are limited

to 10 people per 1,000 square feet, resulting in an effective cap for New Life of 37.2% of its normal

permitted occupancy. Not only do these unfair and unequal differences trigger strict scrutiny, they

also show that Defendants’ restrictions neither serve a compelling government interest nor are

narrowly tailored. Defendants have determined that it is safe to gather in restaurants (without

masks), cinemas, theaters, and other institutions subject only to social-distancing and (partial) face-

covering requirements, with fewer or no capacity restrictions. Those same safeguards—which

New Life has carefully implemented—suffice for religious exercise.             Defendants’ capacity

restrictions therefore unfairly target religious exercise and impose an unconstitutional burden on

religious practice.

       51.     In addition to the discriminatory capacity restrictions, the DLS Standards also limit

“communal gatherings” before and after worship services. This restriction also is discriminatory

because there is no such “gathering” prohibition on any other sector. But the restriction also

violates the Constitution because it purports to dictate how Massachusetts citizens may exercise

their religion. This is no different in principle from prohibiting “animal sacrifice,” Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 524 (1993), or “bowing down before a

golden calf,” Emp. Div., Dep’t of Hum. Res. of Oregon v. Smith, 494 U.S. 872, 878 (1990).
          Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 15 of 19




        52.     New Life has suffered irreparable harm, including the loss of fundamental

constitutional rights, entitling it to injunctive relief, declaratory relief, legal relief, and attorneys’

fees and costs. 28 U.S.C. § 2201; 28 U.S.C. § 1343(a); 42 U.S.C. § 1988.

                                  SECOND CAUSE OF ACTION

       42 U.S.C. § 1983 – Violation of the Free Speech Clause of the First Amendment

                                      (Against All Defendants)

        53.     New Life incorporates herein by reference each allegation contained in the

preceding paragraphs of this Complaint.

        54.     42 U.S.C. § 1983 provides a federal cause of action for violations of constitutional

rights when such violations occurred under the color of state law.

        55.     The First Amendment to the United States Constitution provides constitutional

protection for private speech, including religious speech, and this protection is applicable to the

Commonwealth and its political subdivisions through the Fourteenth Amendment to the United

States Constitution.

        56.     Under the Free Speech Clause, “a government, including a municipal government

vested with state authority, ‘has no power to restrict expression because of its message, its ideas,

its subject matter, or its content.’” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (quoting

Police Dep’t of Chicago v. Mosley, 408 U. S. 92, 95 (1972)).

        57.     A content-based restriction is a law that “target[s] speech based on its

communicative content,” such as “the topic discussed or the idea or message expressed.” Id.

        58.     “A law that is content based on its face is subject to strict scrutiny regardless of the

government’s benign motive, content-neutral justification, or lack of ‘animus toward the ideas
          Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 16 of 19




contained’ in the regulated speech.” Id. at 165 (quoting Cincinnati v. Discovery Network, Inc.,

507 U. S. 410, 429 (1993)).

        59.     Restrictions on religious gatherings are content-based restrictions. See, e.g., Good

News Club v. Milford Central School, 533 U.S. 98 (2001) (recognizing that forum restriction on

an organization that taught Bible verses to children via stories, games, and prayer was a restriction

on the freedom of speech).

        60.     Governments may not place content-based restrictions on speech, whether facially

or as-applied, unless the government restriction can withstand strict scrutiny. Id. at 159. For the

reasons set forth above, Defendants cannot satisfy that standard.

        61.     New Life has suffered irreparable harm, including the loss of fundamental

constitutional rights, entitling it to injunctive relief, declaratory relief, legal relief, and attorneys’

fees and costs. 28 U.S.C. § 2201; 28 U.S.C. § 1343(a); 42 U.S.C. § 1988.

                                     THIRD CAUSE OF ACTION

        42 U.S.C. § 1983 – Violation of the Assembly Clause of the First Amendment

                                      (Against All Defendants)

        62.     Plaintiff incorporates herein by reference each allegation contained in the preceding

paragraphs of this Complaint.

        63.     42 U.S.C. § 1983 provides a federal cause of action for violations of constitutional

rights when such violations occurred under the color of state law.

        64.     The First Amendment to the United States Constitution provides constitutional

protection for assembly, including religious assembly, and this protection is applicable to the States

and their political subdivisions through the Fourteenth Amendment to the United States

Constitution.
         Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 17 of 19




        65.     The Supreme Court has long recognized that the First Amendment’s freedom of

assembly includes religious assemblies. See NAACP v. Alabama, 357 U.S. 449, 460-62 (1958).

“Joining a lawful organization, like attending a church, is an associational activity that comes

within the purview of the First Amendment . . . . ‘Peaceably to assemble’ as used in the First

Amendment necessarily involves a coming together, whether regularly or spasmodically.” Gibson

v. Fla. Legislative Investigation Comm., 372 U.S. 539, 562 (1963) (Douglas, J., concurring)

(noting that while, historically, the right to assemble was considered part of the right to petition

the government for a redress of grievances, the right to assemble has since become “equally

fundamental” with the right to free speech and thus applies to “attending a church”).

        66.     “The right of free speech, the right to teach, and the right of assembly are, of course,

fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927). When a government

practice restricts fundamental rights, it is subject to “strict scrutiny” and can be justified only if it

furthers a compelling government purpose and, even then, only if no less restrictive alternative is

available. See, e.g., San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 16–17 (1973); Dunn

v. Blumstein, 405 U.S. 330 (1972).

        67.     By denying New Life the ability to assemble via an in-person church service in

numbers greater than the uniquely burdensome capacity restrictions that they have imposed, and

by restricting New Life’s traditional post-service communal gathering, Defendants violate the

Freedom of Assembly Clause. Defendants cannot meet the no-less-restrictive-alternative test.

Imposing more restrictive requirements that target only places of worship, their services, and their

gatherings is not the least restrictive means of achieving Defendants’ public safety goal, as the less

restrictive alternatives that Defendants have imposed on non-religious activities and entities

plainly show.
          Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 18 of 19




        68.     Requiring New Life to either abstain from its religious gatherings or conduct them

under more burdensome requirements than those that apply to other entities and to businesses

violates New Life’s constitutional right peaceably to assemble.

        69.     New Life has suffered irreparable harm, including the loss of fundamental

constitutional rights, entitling it to injunctive relief, declaratory relief, legal relief, and attorneys’

fees and costs. 28 U.S.C. § 2201; 28 U.S.C. § 1343(a); 42 U.S.C. § 1988.

                                      PRAYER FOR RELIEF

        70.     New Life requests that the Court enter an order:

                        Declaring    that   Defendants     have    unlawfully     burdened     Plaintiff’s

                        constitutional rights;

                        Temporarily restraining, preliminarily enjoining, and permanently

                        enjoining Defendants from enforcing the place of worship capacity

                        limitations and the communal gathering prohibition of the DLS Standards;

                        Awarding damages to be established at trial;

                        Awarding attorneys’ fees and costs;

                        Awarding such other and further relief as the Court deems just.

                                   DEMAND FOR JURY TRIAL

        71.     New Life demands a jury trial on all issues.
        Case 1:21-cv-10765-LTS Document 1 Filed 05/10/21 Page 19 of 19




Dated: May 10, 2021.

                                       /s/ Andrew Beckwith
 Christopher DiPompeo*                 Andrew D. Beckwith (BBO #657747)
 Brett J. Wierenga*                    MASSACHUSETTS FAMILY INSTITUTE
 JONES DAY                             400 TradeCenter, Suite 1950
 51 Louisiana Avenue, N.W.             Woburn, MA 01801
 Washington, D.C. 20001                (781) 569-0400
 (202) 879-3939                        andrew@mafamily.org
 cdipompeo@jonesday.com
 bwierenga@jonesday.com                Hiram S. Sasser, III*
                                       Texas Bar No. 24039157
 Kurt A. Johnson*                      David J. Hacker*
 JONES DAY                             Texas Bar No. 24103323
 150 W. Jefferson Ave.                 FIRST LIBERTY INSTITUTE
 Suite 2100                            2001 W. Plano Pkwy., Ste. 1600
 Detroit, MI 48226                     Plano, Texas 75075
 (313) 733-3939                        (972) 941-4444
 kajohnson@jonesday.com                (972) 941-4457 Fax
                                       hsasser@firstliberty.org
 Kelly C. Holt*                        dhacker@firstliberty.org
 JONES DAY
 250 Vesey Street,                     Jordan E. Pratt*
 New York, New York 10281              Florida Bar No. 100958**
 Admitted only in Massachusetts        FIRST LIBERTY INSTITUTE
 (212) 326-3939                        227 Pennsylvania Avenue S.E.
 kholt@jonesday.com                    Washington, DC 20003
                                       (972) 941-4444
                                       (972) 941-4457 Fax
                                       jpratt@firstliberty.org

                                       *Applications for admission pro hac vice
                                       forthcoming.

                                       ** Not yet admitted to the District of Columbia
                                       Bar, but admitted to practice law in Florida.
                                       Practicing law in the District of Columbia
                                       pursuant to D.C. Court of Appeals Rule
                                       49(c)(8) under the supervision of an attorney
                                       admitted to the District of Columbia Bar.
